Citation Nr: 1539354	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-11 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had also initiated an appeal of the denial of whether new and material evidence had been received to reopen a claim of service connection for diabetic retinopathy.  However, after the RO issued a statement of the case (SOC) for this issue in May 2012, the Veteran did not file a substantive appeal with regard to this issue.  Consequently, this matter is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

In May 2012, the Veteran submitted a VA Form 9, on which he indicated that he wished to have a Board hearing via video conference for the claim on appeal.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2015).  He is entitled to such hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video conference hearing before a Veterans Law Judge addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for hypertension.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

